Exhibit 10.22

THE AES CORPORATION

DEFERRED COMPENSATION PROGRAM FOR DIRECTORS

ARTICLE I

General Provisions

Section 1.1. Establishment and Purpose. The AES Corporation (“Company”)
maintains The AES Corporation 2003 Long Term Compensation Plan, as amended and
restated (the “2003 Plan”), and The AES Corporation Deferred Compensation Plan
for Directors (the “Directors’ Plan”). Pursuant to the Directors’ Plan, each
member of the Board of Directors of the Company who is not an employee of the
Company or any of its subsidiaries (a “Non-Employee Director”) was previously
eligible through an election to defer receipt of any compensation (above any
amount of mandatory deferred compensation) to be earned by such Non-Employee
Director and to have Stock Units (as hereinafter defined) credited to an account
established for such Non-Employee Director by the Company. Effective April 22,
2010, the Company established The AES Corporation Deferred Compensation Program
for Directors (the “Program”) in accordance with the provisions of the 2003 Plan
as now or hereafter amended and the terms provided herein. The purpose of the
Program is to assist the Company in attracting, retaining and motivating highly
qualified Non-Employee Directors and to promote identification of, and align
Non-Employee Directors’ interests more closely with, the interests of the
stockholders of the Company. This Program shall also govern any amounts of
mandatory deferral of annual compensation provided to Non-Employee Directors in
the form of Stock Units.

The Program shall provide benefits on substantially the same terms and
conditions as previously provided under the Directors’ Plan, as described more
fully herein, and shall be administered jointly with the Directors’ Plan as if
such plans were governed and administered as one plan. The Program as set forth
herein is intended to fully comply with Section 409A.

In addition to the terms and conditions set forth herein, benefits provided
under the Program are subject to, and governed by, the terms and conditions set
forth in the 2003 Plan, which terms are hereby incorporated by reference. Unless
the context otherwise requires, capitalized terms not otherwise defined herein
shall have the meanings set forth in the 2003 Plan. In the event of any conflict
between the provisions of the Program and the 2003 Plan or Directors’ Plan, the
Committee shall have full authority and discretion to resolve such conflict and
any such determination shall be final and binding on the Non-Employee Director
and all interested parties.

Section 1.2. Definitions. In addition to the terms previously or hereafter
defined herein, the following terms when used herein shall have the meaning set
forth below:

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor statute.

“Committee” shall mean the committee of the Board appointed by the Board to
administer the Program. Unless otherwise determined by the Board, the Committee
shall be the Compensation Committee of the Board.

“Common Stock” shall mean the Company’s common stock, par value $.01 per share.

“Compensation” shall mean all remuneration to be paid to a Non-Employee Director
for services to be rendered during the applicable Plan Year. The Committee may
specify for any Plan Year, prior to the last date for making an Election for
such Plan Year, that all or a portion of Compensation shall be subject to
mandatory deferral under the Program.



--------------------------------------------------------------------------------

“Deferred Compensation” shall mean all remuneration paid to a Non-Employee
Director for service as such that is deferred hereunder.

“Fair Market Value” shall mean, as of any date, the closing price for the Common
Stock as reported in the New York Stock Exchange — Composite Transactions
reporting system for the date in question or, if no sales were effected on such
date, on the preceding date on which sales were effected.

“Plan Year” shall mean the approximate twelve-month period beginning on the date
of the Annual Meeting of Shareholders at which directors are elected to the
Board for the year period immediately following such Annual Shareholders Meeting
and ending on the date immediately preceding the next Annual Meeting of
Shareholders of the Company at which directors are elected to the Board, unless
otherwise determined by the Board.

“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

“Separation from Service” shall mean the Director’s death, retirement or other
termination of service with the Company and all of its controlled group members
within the meaning of Section 409A. For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of
Section 414(b) and 414(c) of the Code; provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it appears
in Section 1563(a)(1), (2) and (3) of the Code and Treas. Reg. § 1.414(c)-2.
Whether the Director has a Separation from Service will be determined based on
all of the facts and circumstances and in accordance with the guidance issued
under Section 409A.

“Stock Unit” shall mean a credit that is equivalent to one share of Common Stock
that will be payable in Common Stock, unless the Committee determines, in its
sole discretion, that cash settlement is in the best interests of the Company
for legal or reputational reasons.

Section 1.3. Administration. The Program shall be administered by the Committee.
The Committee shall serve at the pleasure of the Board. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
of the Committee present at any meeting at which a quorum is present, or acts
approved in writing by a majority of the members of the Committee, shall be
deemed the acts of the Committee. The Committee is authorized to interpret and
construe the Program, to make all determinations and take all other actions
necessary or advisable for the administration of the Program, and to delegate to
employees of the Company or any subsidiary the authority to perform
administrative functions under the Program. The provisions of this Program and
all Elections made hereunder shall be administered, interpreted and construed in
a manner necessary in order to comply with Section 409A or an exception thereto
(or disregarded to the extent such provision cannot be so administered,
interpreted or construed). It is intended that distribution events authorized
under this Program qualify as a permissible distribution events for purposes of
Section 409A, and this Program shall be interpreted and construed accordingly in
order to comply with Section 409A. The Company reserves the right to accelerate,
delay or modify distributions to the extent permitted under Section 409A.

Section 1.4. Eligibility. An individual who is a Non-Employee Director shall be
eligible to participate in the Program.

Section 1.5. Common Stock Subject to the Program. Common Stock to be issued
under the Program shall be from shares authorized to be issued under the 2003
Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Elections and Distributions

Section 2.1. Elections to Defer Compensation. Any Non-Employee Director may
elect to defer receipt of Compensation otherwise payable to the Non-Employee
Director for a Plan Year and to have such Deferred Compensation credited as
Stock Units hereunder (“Stock Unit Election”). If a Non-Employee Director makes
a Stock Unit Election or Compensation is subject to mandatory deferral, an
account established for the Non-Employee Director and maintained by the Company
shall be credited with that number of Stock Units equal to the number of shares
of Common Stock (including fractions of a share to two decimal places) that
could have been purchased with the amount of Deferred Compensation subject to a
Stock Unit Election based on the closing price of the Common Stock on the New
York Stock Exchange on the day that the Non-Employee Director is elected to the
Board for the Plan Year for which the Stock Unit Election was made by the
Non-Employee Director, unless otherwise determined by the Board.

Section 2.2. Terms and Conditions of Elections. A Stock Unit Election (an
“Election”) shall be subject to the following terms and conditions:

1. An Election for a Plan Year shall be in writing and shall be irrevocable for
such applicable Plan Year;

2. An Election shall be effective for any Plan Year only if made on or prior to
December 31st of the calendar year immediately preceding the beginning of the
Plan Year to which the Election relates (or such other date as permitted by the
Committee to the extent consistent with Section 409A). A Non-Employee Director
who first becomes eligible to participate in the Program may file an Election
(“Initial Election”) at any time prior to the 30-day period following the date
on which the Non-Employee Director initially becomes eligible to participate in
the Program. Any such Initial Election shall only apply to Compensation earned
and payable for services rendered after the date on which the Election is
delivered to the Company. Accordingly, if an Election is made in the first-year
of eligibility but after the beginning of the Plan Year, then, with respect to
Compensation that is earned based on a specific performance period, the Initial
Election shall only apply to the total amount of any such Compensation
multiplied by the ratio of (i) the number of days remaining in the Plan Year
after the Election to (ii) the total number of days in the Plan Year; and

3. An Election shall remain in effect for all future Plan Years unless
terminated or changed pursuant to an Election made on or prior to the last date
for filing an Election for the next Plan Year.

Section 2.3. Adjustment of Stock Unit Accounts.

a. Cash Dividends — Unless otherwise determined by the Committee, each Stock
Unit shall also represent a right to receive an additional amount, payable in
cash, equal to the accumulated cash dividends paid by the Company on the Stock
Unit between the date such Stock Unit is allocated to the Non-Employee
Director’s account hereunder and the date of distribution of such Stock Unit in
accordance with a Non-Employee Director’s election, as provided in Section 2.4
and Section 2.5 hereof. The additional dividend amounts that are accumulated
subject to a Stock Unit will be subject to the same terms and conditions as the
Stock Unit to which they relate.

b. Stock Dividends — In the event that a dividend shall be paid upon the Common
Stock of the Company in shares of Common Stock, the number of Stock Units in
each Non-Employee Director’s Stock Unit account shall be adjusted by adding
thereto additional Stock Units equal to the number of shares of Common Stock
which would have been distributable on the Common Stock represented by Stock
Units if such shares of Common Stock had been outstanding on the date fixed for
determining the stockholders entitled to receive such stock dividend.

 

3



--------------------------------------------------------------------------------

c. Other Adjustments — In the event that the outstanding shares of Common Stock
of the Company shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Company or of another corporation,
whether through reorganization, recapitalization, stock split-up, combination of
shares, merger or consolidation, then there shall be substituted, for the shares
of Common Stock represented by Stock Units, the number and kinds of shares of
stock or other securities which would have been substituted if such shares of
Common Stock had been outstanding on the date fixed for determining the
stockholders entitled to receive such changed or substituted stock or other
securities.

In the event there shall be any change, other than specified in this
Section 2.3, in the number or kind of outstanding shares of Common Stock of the
Company or of any stock or other securities into which such Common Stock shall
be changed or for which it shall have been exchanged, an adjustment in the
number of Stock Units or the Common Stock represented by such Stock Units, such
adjustment shall be made by the Board and shall be effective and binding for all
purposes of the Program and on each outstanding Stock Unit account. In the event
of any recapitalization in which shares of Common Stock are converted into,
exchanged for or entitled to shares of a non-equity security of the Company,
securities of another issuer or other non-stock consideration, all Stock Units
shall be converted to cash based on the fair market value of the Common Stock
immediately prior to the first public announcement of the recapitalization, or
the effective date of the recapitalization, whichever occurs earlier, and the
Program shall be terminated unless otherwise determined by the Board; provided,
however, termination of the Program shall not be a distribution event under the
Program unless otherwise permitted under Section 409A and other applicable law.

Section 2.4. Distribution of Stock Units.

Unless a Non-Employee Director has selected a different payment option as set
forth below, on the first business day after the end of the calendar quarter
following the date of such Non-Employee Director’s Separation from Service
(other than by reason of such Non-Employee Director’s death), the Company shall
distribute such Non-Employee Director’s Stock Units in substantially equal
annual installments as follows: one-fifth (20.00%) of that number of shares of
Common Stock equal to the whole number of Stock Units in such Non-Employee
Director’s Stock Unit account determined as of the close of the last trading day
on the New York Stock Exchange coinciding with the date of the Non-Employee
Director’s Separation from Service (the “Initial Distribution”); and on the
first, second, third and fourth anniversary of the Initial Distribution, the
Company shall issue to such Non-Employee Director a substantially equal number
of shares of Common Stock distributed in connection with the Initial
Distribution. Any fractional Stock Units remaining in such account on the fourth
anniversary of the Initial Distribution shall be distributed in cash based on
the Fair Market Value of the Common Stock as of such fourth anniversary date.

A Non-Employee Director may elect, in his or her Initial Election, to receive
Common Stock represented by the Stock Units in such Non-Employee Director’s
Stock Unit account in a single payment upon Separation from Service or
commencing on such later date as the Non-Employee Director may specify, or in
annual installments (not to exceed ten) commencing on Separation from Service.

A Non-Employee Director may modify any such Initial Election by a subsequent
written distribution election (on a form approved and provided by the Company);
provided, however, an Initial Election can only be changed if the following
requirements are satisfied: (i) the change will not take effect until twelve
(12) months after the election is made; (ii) the change must be made at least
twelve (12) months prior to the previously scheduled payment date (or initial
scheduled payment date in the case of installment payments); and (iii) the
payment with respect to which the change is made must be deferred for at least
five (5) years from the date the payment would otherwise have been made (or
initial scheduled payment date in the case of installment payments); provided,
further, the Committee may, in its discretion, authorize a Non-Employee Director
to change a distribution election under any applicable transition rule
authorized under Section 409A to the extent consistent therewith.

 

4



--------------------------------------------------------------------------------

For purposes of Section 409A and the Program: (i) the right to installment
payments shall be treated as the right to a single payment; and (ii) a payment
shall be treated as made on the scheduled payment date if such payment is made
at such date or a later date in the same calendar year or, if later, by the 15th
day of the third calendar month following the scheduled payment date. Except as
specified in this Section 2.4, a Non-Employee Director shall have no right to
designate the date of any payment under the Program. Notwithstanding any
provision herein to the contrary, if the Non-Employee Director is a “specified
employee” for purposes of Section 409A (as determined in accordance with the
procedures established by the Company), any payment to the Non-Employee Director
due upon Separation from Service will be delayed for a period of six months
after the date of the Non-Employee Director’s Separation from Service (or, if
earlier, the death of the Non-Employee Director). Any payment that would
otherwise have been due or owing during such six-month period will be paid on
the first business day following the end of the six-month period.

Section 2.5. Distributions on Death. In the event of the death of a Non-Employee
Director, whether before or after Separation from Service, any Stock Units
remaining in the Stock Unit account to which he or she was entitled shall be
converted to Common Stock as of the last day of the calendar quarter in which
the Non-Employee Director’s death occurred. Fractional Stock Units shall be
converted to cash based on the Fair Market Value of the Common Stock. The
Company shall issue the Common Stock and distribute any applicable cash for
Fractional Stock Units on the first business day after the end of the calendar
quarter following the date of the Non-Employee Director’s death in a lump sum to
such person or persons or the supervisors thereof, including corporations,
unincorporated associations or trusts, as the Non-Employee Director may have
designated. All such designations shall be made in writing, signed by the
Non-Employee Director and delivered to the Company. A Non-Employee Director may
from time to time revoke or change any such designation by written notice to the
Company. If there is no unrevoked designation on file with the Company at the
time of the Non-Employee Director’s death, or if the person or persons
designated therein shall have all predeceased the Non-Employee Director or
otherwise ceased to exist, such distributions shall be made to the Non-Employee
Director’s estate.

Section 2.6. Special Rules Regarding Form of Payment. Notwithstanding anything
to the contrary in Sections 2.3, 2.4 and 2.5, and except as provided in
Section 2.3(a), distributions will be made in Common Stock to Non-Employee
Directors unless the Committee determines, in its sole discretion, that cash
settlement is in the best interests of the Company for legal or reputational
reasons and any such cash distribution shall be based on the Fair Market Value
of Common Stock as of the date of distribution. Where practical, the Committee
will endeavor to make such determination at or before the time of grant.

ARTICLE III

Miscellaneous Provisions

Section 3.1. Amendment and Discontinuance. The Board may alter, amend, suspend
or discontinue the Program; provided that no such action shall deprive any
person without such person’s consent of any rights theretofore granted pursuant
hereto. Notwithstanding the foregoing or any provision of this Program to the
contrary, the Board may, in its sole discretion and without the Non-Employee
Director’s consent, modify or amend the terms of the Program or an Election, or
take any other action it deems necessary or advisable, to cause the Program to
comply with Section 409A (or an exception thereto).

Section 3.2. Termination of the Program. This Program shall terminate and full
distribution shall be made from all participants’ Deferred Compensation accounts
upon a change of control of the Company. Either of the following shall
constitute a change of control: (a) the occurrence, without the

 

5



--------------------------------------------------------------------------------

prior approval of the Board, of the acquisition, directly or indirectly, by any
person of more than 50% of the total fair market value or total voting power of
the stock of the Company; (b) the date a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election. As used in this sentence and the preceding sentence and
to the extent not inconsistent with Section 409A, person shall mean a natural
person, an entity (together with an affiliate thereof, as defined in Rule 405
under the Securities Act of 1933, as amended) or a group, as defined in Rule
13d-5 under the Exchange Act. The Board at any time, at its discretion, may
terminate this Program; provided that, termination of the Program shall not be a
distribution event under the Program unless otherwise permitted under
Section 409A or other applicable law. If the Program terminates at a time when
distributions are not permitted pursuant to Section 409A, distributions in
respect of credits to Non-Employee Directors’ Deferred Compensation accounts as
of the date of termination shall be made in the manner and at the time
prescribed in Sections 2.4 and 2.5.

Section 3.3. Compliance with Governmental Regulations. Notwithstanding any
provision of the Program or the terms of any agreement entered into pursuant to
the Program, the Company shall not be required to issue any shares hereunder
prior to registration of the shares subject to the 2003 Plan under the
Securities Act of 1933, as amended, or the Exchange Act, if such registration
shall be necessary, or before compliance by the Company or any participant with
any other provisions of either of those acts or of regulations or rulings of the
Securities and Exchange Commission thereunder, or before compliance with other
federal and state laws and regulations and rulings thereunder, including the
rules of the New York Stock Exchange, Inc. The Company shall use its best
efforts to effect such registrations and to comply with such laws, regulations
and rulings forthwith upon advice by its counsel that any such registration or
compliance is necessary.

Section 3.4. Compliance with Section 16. With respect to persons subject to
Section 16 of the Exchange Act, transactions under this Program are intended to
comply with all applicable conditions of Rule 16b-3 (or its successor rule). To
the extent that any provision of the Program or any action by the Board of
Directors or the Committee fails to so comply, it shall be deemed null and void
to the extent permitted by law and to the extent deemed advisable by the
Committee.

Section 3.5. Non-Alienation of Benefits. No right or interest of a Non-Employee
Director in a Stock Unit account under the Program may be sold, assigned,
transferred, pledged, encumbered or otherwise disposed of except as expressly
provided in the Program; and no interest or benefit of any Non-Employee Director
under the Program shall be subject to the claims of creditors of the
Non-Employee Director.

Section 3.6. Withholding Taxes. To the extent required by applicable law or
regulation, each Non-Employee Director must arrange with the Company for the
payment of any foreign, federal, state or local income or other tax applicable
to the receipt of Common Stock, Stock Units or cash under the Program before the
Company shall be required to deliver to the Non-Employee Director cash, if
applicable, or a certificate for Common Stock, if applicable, free and clear of
all restrictions under the Program.

Section 3.7. Funding. No obligation of the Company under the Program shall be
secured by any specific assets of the Company, nor shall any assets of the
Company be designated as attributable or allocated to the satisfaction of any
such obligation. To the extent that any person acquires a right to receive
payments from the Company under the Program, such right shall be no greater than
the right of any unsecured creditor of the Company.

 

6